Citation Nr: 0102011	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  95-13 485	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
fractures, dorsal spine.

3.  Entitlement to an evaluation in excess of 20 percent for 
limitation of motion, left knee, residuals of a left femur 
fractures.

4.  Entitlement to an evaluation in excess of 10 percent for 
numbness, cutaneous nerve, left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from September 1984 to May 
1986.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), denied the veteran: (1) 
entitlement to service connection for a right knee disorder; 
(2) entitlement to an evaluation in excess of 10 percent for 
PTSD; (3) entitlement to an evaluation in excess of 20 
percent for residuals of a fractured left femur; (4) 
entitlement to an evaluation in excess of 20 percent for 
dorsal spine fractures; and (5) entitlement to an evaluation 
in excess of 10 percent for left leg and knee cutaneous nerve 
numbness.  

The veteran initiated an appeal of the RO's denials of all 
five of the issues noted, but in May 1995, the RO issued a 
statement of the case that failed to mention the first and 
third issues noted above.  In fact, the RO did not list 
either of those issues as a question on appeal until December 
1996, when it issued a supplemental statement of the case 
(SSOC).  By that time, the veteran's right knee claim had 
been granted, thereby rendering his appeal of the RO's denial 
of the first issue moot, and the RO had recharacterized the 
veteran's femur disability to include two separate 
disabilities: a left knee disability (which had previously 
been considered part of the veteran's neurological disability 
and was, in part, the subject of the fifth appealed issue 
denied in March 1995) and a left hip disability.  As well, it 
had recharacterized the veteran's neurological disability 
more narrowly as "numbness, cutaneous nerve, left leg."  In 
light of the RO's actions, the veteran had 60 days from the 
date the SSOC was issued to submit a substantive appeal of 
the RO's denial of the third issue, at least as it pertained 
to the newly characterized left hip disability.  Inasmuch as 
the veteran did not do so, his appeal of the RO's denial of 
the third issue (as it pertains to the left hip disability 
only) cannot be considered properly perfected.  In light of 
the aforementioned facts, the Board has recharacterized the 
issues on appeal as noted on page one of this decision.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims.

2.  The veteran's PTSD is manifested primarily by depression, 
some mood disturbances and tension, nightmares, intrusive 
thoughts, sleep disturbances, flashbacks, an exaggerated 
startle response, difficulty concentrating and getting along 
with others, anger, irritability, and hypervigilance. 

3.  Residuals of the veteran's old compression fractures at 
T6 through T9 include pain and limitation of motion. 

4.  A demonstrable deformity of a vertebral body is present 
at T6 through T9 of the dorsal spine.

5.  The veteran's left knee disability is manifested by pain 
and limitation of motion.  

6.  The veteran's neurological disability, which includes 
decreased knee and ankle jerks and a loss of light touch and 
pin prick sensitivity, causes no more than mild impairment.



CONCLUSIONS OF LAW

1.  The evidence does not satisfy criteria for entitlement to 
an evaluation in excess of 30 percent for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified as amended at 38 U.S.C.A. § 5107) (2000); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (2000); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9411 (1994).

2.  The evidence does not satisfy criteria for entitlement to 
an evaluation in excess of 20 percent for fractures, dorsal 
spine.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified as amended at 38 U.S.C.A. 
§ 5107) (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 5285, 5291 
(2000).

3.  The evidence does not satisfy criteria for entitlement to 
an evaluation in excess of 20 percent for limitation of 
motion, left knee, residual of a left femur fracture.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C.A. § 5107) 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 
4.42, 4.45, 4.71a, Diagnostic Codes 5255, 5260, 5261, 5257 
(2000).    

4.  The evidence does not satisfy criteria for entitlement to 
an evaluation in excess of 10 percent for numbness, cutaneous 
nerve, left leg.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (to be codified as amended at 
38 U.S.C.A. § 5107) (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.124a, Diagnostic Code 8522 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative claim that the evaluations 
assigned the veteran's psychiatric, musculoskeletal and 
neurological disabilities should be increased to reflect more 
accurately the severity of the veteran's symptomatology.  The 
Board believes that the VA has fulfilled its duty to assist 
the veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of his 
claims.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000);

As an initial matter, the Board notes that the veteran served 
on active duty from September 1984 to May 1986.  In July 
1985, he sustained multiple skeletal injuries, including a 
pubic diastasis with partial disruption of the left 
sacroiliac joint, a left hip cervical neck fracture, a 
comminuted left femur fracture, and multiple compression 
fractures at T7, T8 and T9, after his parachute malfunctioned 
and he fell approximately 800 feet to the ground.  Based on 
these injuries, the RO granted the veteran service connection 
for the disabilities at issue in this appeal as well as for 
limitation of motion of the left hip with callous formation 
of the left femur, chronic low back pain and intermittent 
spasm with limited motion of the lumbar spine, headaches, 
degenerative joint disease of the right knee, a tender lower 
abdominal surgical scar, surgical scars of the left leg, 
tender bilateral plantar fasciitis, and pubic diastasis.  
Keeping in mind the multiple disabilities for which the 
veteran has been service connected, to the extent 
practicable, the Board will attempt to avoid assigning 
evaluations for the same symptoms of these individual 
disabilities as this would constitute pyramiding.  See 38 
C.F.R. § 4.14 (2000) (Avoidance of pyramiding); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

I.  PTSD

The RO granted the veteran service connection and assigned 
him a 10 percent evaluation for PTSD in June 1988.  A 
November 1994 VA examination report was subsequently 
associated with the veteran's claims file and the RO accepted 
this report as a claim for an increased evaluation for PTSD 
under 38 C.F.R. § 3.157.  In March 1995, the RO denied this 
claim, and it is from this decision that this appeal ensues.  
In April 1999, the RO increased the evaluation assigned the 
veteran's PTSD to 30 percent, effective from November 1994, 
the date the claim was received.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the veteran's PTSD claim remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9411.  Prior to 
November 7, 1996, DC 9411 provided that a 10 percent 
evaluation was warranted for impairment less than criteria 
for a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, DC 9411 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  In a precedent opinion dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree," and that that term represented a 
degree of social and industrial inadaptability that was "more 
than moderate but less than rather large."  VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

During the pendency of the veteran's appeal, the criteria for 
rating PTSD were revised.  Effective November 7, 1996, PTSD 
is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  The revised 
regulations provide that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

The Board must consider the evidence of record under both the 
former and revised criteria and apply the criteria that are 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the revised criteria may 
not be applied retroactively, prior to November 7, 1996.  
Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The veteran was first diagnosed with PTSD in 1988, at a VA 
outpatient clinic.  During visits with a social worker in 
January 1988 and February 1988, he reported having difficulty 
with his relationship with his girlfriend, engaging in 
violent behavior, and being angry and emotional.  He then 
underwent a comprehensive psychiatric evaluation of his PTSD 
in April 1988, at a VA Medical Center.  At that time, he 
reported difficulty sleeping, nightmares, intrusive memories 
and flashbacks of his parachute accident, irritability, 
height and elevator phobias, difficulty in relationships with 
women, and depression.  The psychiatrist noted no psychiatric 
abnormalities, instead finding that the veteran was neat in 
appearance, pleasant, oriented, alert, cooperative, and had 
appropriate affect, normal speech in mechanics and content, 
coherent and relevant associations, and grossly intact 
intellectual functioning.  

From 1988 to 1994, when the veteran was assigned a 30 percent 
evaluation for PTSD, he underwent two additional VA 
psychiatric evaluations.  During the first, in 1991, the 
veteran appeared to be mildly depressed, tense and anxious.  
The psychiatrist indicated that the veteran had no impairment 
in thinking, memory, attention, or speech and that his 
judgment and insight were fair.  He concluded that, although 
the veteran still had insomnia, occasional nightmares and 
decreased self-esteem and confidence, he was getting along 
fairly well, attending college, working as a security guard, 
and relating satisfactorily with others.  

During the second, in 1994, the veteran reported intrusive 
thoughts and flashbacks, and the psychiatrist noted fair eye 
contact, quite constricted affect, a fair mood, mild 
depression, no suicidal or homicidal ideation, hallucinations 
or delusions, normal rate and volume of speech, goal-directed 
and logical thought processes and intact insight and 
judgment.  She assigned the veteran a Global Assessment of 
Functioning (GAF) score of 65, and concluded that the veteran 
was functioning quite well socially and occupationally.  She 
explained that the veteran had recently married and felt a 
great deal of support from his wife, and was employed.

In September 1995, the veteran underwent another VA 
psychiatric examination, during which he reported that he was 
working full time as a dispatcher and attended church.  He 
also reported that he had nightmares, intrusive thoughts, 
problems concentrating, sleeping, getting close to people, 
and dealing with heights and airplanes, and was often 
irritable and hypervigilant.  The psychiatrist indicated that 
the veteran was pleasant, oriented, alert and cooperative, 
and had a mildly constricted but not inappropriate affect, 
normal speech in mechanics and content, coherent and relevant 
associations, and superficially intact intellectual 
functioning. 
He noted no evidence of psychosis, but indicated that the 
veteran had some lability of mood and was mildly anhedonic.  
Based on these findings, he assigned a GAF score of 65.    

In November 1995, the veteran was hospitalized after he 
presented to a VA Medical Center highly upset.  He was crying 
with desperate dysphoria, had a flat affect and responded in 
monotone.  He reported that his wife had told him three weeks 
previously that she no longer wished to be married.  The 
physician indicated that the veteran was having an adjustment 
reaction with anxiety and depression due to the impending 
marital separation and divorce. 

According to VA outpatient treatment reports, the veteran 
received treatment for PTSD approximately once or twice 
monthly from 1995 to 1997.  During that time frame, his 
complaints primarily involved his relationships with various 
family members, but he also reported difficult sleeping and 
nightmares.  In 1995, he was found to be depressed.  In 1996, 
he was noted to have increased insight and emotional 
expression, focus, and an appropriate affect and he reported 
that he felt he was improving as a result of therapy.  In 
1997, the veteran reported being concerned about his anger 
and it was noted that he was fired from his job and he and 
his wife were in the process of divorcing.  In May 1997, a 
therapist indicated that the veteran was thinking rationally, 
coping adequately, behaving appropriately, and functioning as 
a father and at work. 

In February 1999, during a VA mental health examination, the 
veteran reported that he had stopped attending the mental 
health clinic because of demands on his time from school and 
work.  He indicated that he was enrolled in a two-year 
computer program, was working part time at a liquor store, 
attended church, and tried to visit his three children.  The 
veteran complained of depression, tearfulness, irritability, 
violence to objects, a startle response, hypervigilance, 
nightmares and night sweats, daily intrusive memories, 
flashbacks two times weekly that interfered with his 
concentration, and difficulty getting along with others.  He 
also reported that the pain from his parachuting accident 
injuries served as a constant reminder of his trauma.  The 
examiner noted that the veteran was neat in appearance, 
pleasant, oriented, alert and cooperative, and had normal 
speech in mechanics and content reflecting his affect, 
coherent and relevant associations, grossly intact 
intellectual functioning and no evidence of psychosis.  He 
indicated that the veteran's affect was characterized by 
tension and underlying depression.  He diagnosed PTSD and 
assigned a GAF score of 65.  

During a February 1999 VA psychological evaluation, the 
veteran reported that he was taking computer programming and 
analysis classes, doing 'all right" in school, and working 
in a liquor store.  Acknowledging that the veteran was 
attending school and working, the psychologist found that the 
veteran socialized, although with difficulty.  He diagnosed 
PTSD and assigned a GAF score of 65.  He concluded that the 
veteran's PTSD symptoms were not of such intensity that they 
significantly disrupted the veteran's life.  

VA vocational rehabilitation records reflect that, as of 
October 1999, the veteran had a cumulative grade point 
average of 2.99 at Wisconsin Indianhead Technical College.  
They also reflect that, from July 1998 to October 1999, the 
veteran reported that school was going well and that he was 
making "excellent progress," with reported grade point 
averages (GPAs) ranging from 3.0 to 3.9.  

Based on all of the evidence of record, the Board finds that 
an evaluation in excess of 30 percent for the veteran's PTSD 
is not warranted based on the former or revised criteria.  In 
1994, 1995, and 1999, psychiatrists and psychologists 
assigned the veteran GAF scores of 65.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which the VA has adopted at 38 C.F.R. §§ 
4.125, 4.130 (2000), a GAF score of 65 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  Based on this definition, the 
GAF scores assigned do not reflect that the veteran is more 
than mildly impaired socially or industrially as a result of 
his PTSD.  Rather, as indicated by multiple mental health 
professional since 1994, the veteran has been functioning 
fairly to quite well given his PTSD symptoms.  He has been 
employed and/or attending school, socializing, albeit with 
difficulty, and functioning as a father.  

With regard to the former criteria, the Board concludes that 
the veteran's PTSD disability picture more nearly 
approximates the criteria for a 30 percent evaluation, which 
require definite (more than moderate but less than rather 
large) social and industrial impairment.  Although the 
evidence discloses that the veteran has difficulty 
establishing and maintaining favorable relationships with 
people, it does not reflect that the veteran's ability in 
this regard is considerably impaired.  Moreover, there is no 
evidence showing that the veteran's reliability, flexibility 
and efficiency level are so reduced as to result in 
considerable industrial impairment.  Although the veteran was 
once fired from his job in 1997, he reported working at all 
other times during the pendency of this appeal.  In addition, 
for years, he has been successfully attending college with 
the goal of becoming a computer programmer.  As the 
psychologist noted in February 1999, the veteran's PTSD 
symptoms are not of such intensity that they significantly 
disrupt the veteran's life.  

With regard to the revised criteria, the Board concludes that 
the veteran's PTSD disability picture more nearly 
approximates the criteria for a 30 percent evaluation, which 
require occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.  There is no 
evidence of record indicating that the veteran has reduced 
reliability and productivity at work.  Moreover, during the 
multiple evaluations conducted since 1988, the veteran 
reported or exhibited only three of the nine symptoms listed 
in DC 9411 (2000): a flat affect (in November 1995, when the 
veteran was hospitalized for anxiety and depression that was 
determined to be  nonservice-related), mood disturbances, and 
difficulty in establishing and maintaining relationships.  
The veteran's orientation, speech, thought processes and 
cognitive abilities have consistently been found to be 
unremarkable, and impaired memory has never been objectively 
confirmed.  Moreover, there is no evidence establishing that 
the veteran has panic attacks more than once weekly, 
difficulty in understanding complex commands, or suicidal or 
homicidal ideation. 

In summary, the veteran's PTSD disability picture, which has 
been reported or objectively shown to include depression, 
some mood disturbances and tension, nightmares, intrusive 
thoughts, sleep disturbances, flashbacks, an exaggerated 
startle response, difficulty concentrating and getting along 
with others, anger, irritability, and hypervigilance, more 
nearly approximates a 30 percent evaluation under both the 
former and revised criteria.  Accordingly, the preponderance 
of the evidence is against a higher evaluation for this 
disability, and the veteran's claim for this benefit must be 
denied.  

II.  Residuals of Fractures, Dorsal Spine

The RO granted the veteran service connection and assigned 
him a 50 percent evaluation for residuals of a parachute 
fall, to include injuries to the dorsal spine, femur, pelvis, 
hip and knee, in July 1986.  In a rating decision dated April 
1987, the RO reevaluated the veteran's residual disabilities 
separately and assigned the dorsal spine disability a 20 
percent evaluation under DC 5285.  In a rating decision dated 
January 1988, the RO explained that the 20 percent evaluation 
assigned the veteran's dorsal spine disability includes a 10 
percent evaluation for a wedging deformity.  In February 
1995, September 1994 and January 1995 VA examination reports 
were associated with the veteran's claims file and the RO 
accepted these reports as a claim for an increased evaluation 
for a dorsal spine disability under 38 C.F.R. § 3.157.  In 
March 1995, the RO denied this claim, and it is from this 
decision that this appeal ensues. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000).

The veteran's dorsal spine disability is presently evaluated 
as 20 percent disabling; this evaluation includes a 10 
percent evaluation for loss of motion due to pain of the 
dorsal spine under 38 C.F.R. § 4.71a, DC 5291 (2000), and an 
additional 10 percent evaluation for a demonstrable deformity 
of a vertebral body under 38 C.F.R. § 4.71a, DC 5285 (2000).  
Under DC 5291, moderate or severe limitation of motion of the 
dorsal spine warrants a maximum 10 percent evaluation.  Under 
DC 5285, residuals of a fracture of a vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast) warrant a 60 percent evaluation, while a 100 percent 
evaluation requires cord involvement, bedridden, or requiring 
long leg braces.  In other cases, evaluations should be 
assigned in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body. 

As noted above, the veteran has already been granted a 10 
percent evaluation for a demonstrable deformity of a 
vertebral body and is currently receiving the maximum 
evaluation allowed under DC 5291; therefore, the Board must 
determine whether a higher evaluation is warranted under DC 
5285 or any other applicable DC.  In this case, there is one 
other applicable DC in the rating schedule: DC 5288, which 
provides that a 30 percent evaluation is warranted when the 
evidence establishes that the dorsal spine is unfavorably 
ankylosed (complete bony fixation).  See 38 C.F.R. § 4.71a, 
DCs 5286, 5288 (2000).

During VA outpatient treatment visits and VA examinations 
conducted prior to September 1994, the veteran occasionally 
complained of back pain.  In addition, 
x-rays established that the veteran had compression fractures 
and a wedging deformity of the dorsal spine and physicians 
noted that the veteran had tenderness along the areas of 
these fractures.  

VA outpatient treatment records dated since September 1994 
reflect that the veteran receives occasional treatment for 
chronic thoracic spine pain and takes salicylates, Flexeril 
and Tylenol on a daily basis for this pain and pain affecting 
other parts of his body.  Although these records and x-rays 
taken in December 1998 establish that the veteran has pain 
associated with compression fractures at T7 and T8, the 
veteran's thoracic spine has been shown to be otherwise 
normal.  

In September 1994, January 1995 and September 1995, the 
veteran underwent VA examinations of, in part, his back.  
During these examination, examiners noted that the veteran 
had tenderness to pressure on the dorsal spine and diagnosed 
chronic upper and lower back pain with no evidence of 
radiculopathy.  On x-rays, a compression fracture and 
deformity with associated degenerative changes extending from 
T6 through T9 were shown, and the radiologist indicated that 
there had been no change since 1991.  

During a September 1996 VA spine examination, the veteran 
complained of muscle spasms and daily back pain.  X-rays 
showed mild scoliosis of the thoracic spine, convex to the 
left, and spurring at T6 through T8.  The radiologist 
indicated that these findings dated back to 1991 and had not 
changed since that time.  The VA examiner noted that the 
veteran's thoracic spine was tender and indicated that there 
was no neurologic deficit.  He also noted that the veteran 
had muscle spasms, but indicated that they were due to the 
veteran's service-connected low back disability. 

During a February 1997 nerves examination report, a VA 
examiner noted that the veteran had tenderness to palpation 
near T7 without paraspinal tenderness or other spinal points 
of discomfort.  During a VA spine examination the same day, a 
VA examiner indicated that there was no spasm in the thoracic 
area.  The relevant assessment was compression fractures of 
the dorsal spine.  In January 1998, the veteran sought 
outpatient treatment for muscle tightness in the back.  He 
was treated for thoracic pain and shown to have muscle 
strength of 5/5 in all tested muscle groups.

In February 1999, during his last VA joints examination, the 
veteran complained of reaggravation of mid-back pain as well 
as stiffness, loss of range of motion, loss of coordination 
and fatigue.  The examiner indicated that x-rays taken in 
December 1998 disclosed compression fractures at T7 and T8, 
worse at T7, with mild scoliosis convex to the left.  He 
diagnosed, in pertinent part, arthritis of the thoracic 
spine, fractures at T6 and T7, and residual loss of motion of 
the back.  

As previously indicated, a higher evaluation for the 
veteran's dorsal spine disability requires evidence showing 
either that the disability is manifested by abnormal mobility 
requiring a neck brace or that his dorsal spine is 
unfavorably ankylosed.  In this case, the evidence fails to 
satisfy both criteria.  Rather, it shows that the veteran 
merely has pain in the area of the fractures and some 
limitation of motion.  The Board thus believes that the 
veteran's dorsal spine disability picture more nearly 
approximates the 20 percent evaluation currently assigned 
under DCs 5285 and 5291, which govern evaluations for 
limitation of motion of the dorsal spine and allow an 
additional 10 percent evaluation for a demonstrable deformity 
of a vertebral body.

In denying the veteran's claim for an increased evaluation, 
the Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2000) as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, because the veteran is currently 
assigned the maximum allowable evaluation under DCs 5285 and 
5291, which contemplate limitation of motion, an evaluation 
in excess of 20 percent cannot be assigned pursuant to 
DeLuca.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In summary, the veteran's dorsal spine disability picture, 
which has been shown to include pain, limitation of motion 
and a demonstrable deformity of a vertebral body, more nearly 
approximates the currently assigned 20 percent evaluation.  
Inasmuch as the preponderance of the evidence is against a 
higher evaluation for this disability, the veteran's dorsal 
spine claim must be denied. 

III.   Left Knee 

As indicated in the Introduction section of this decision, 
prior to 1996, the RO considered the veteran's left knee 
disability as part of his service-connected neurological 
disability.  By rating decision dated December 1996, the RO 
recharacterized the neurological disability more narrowly to 
exclude the left knee after determining that another one of 
the veteran's service-connected disabilities, namely, 
residuals of fracture of the left femur, should be expanded 
to include left hip and left knee disabilities.  Since then, 
the RO has characterized the veteran's left knee disability 
as "limitation of motion, left knee, residual of left femur 
fractures," and the veteran has been receiving a 20 percent 
evaluation for this disability pursuant to 38 C.F.R. § 4.71a, 
DCs 5255-5261. 

Under 38 C.F.R. § 4.71a, DC 5255 (2000), a 20 percent 
evaluation is warranted for malunion of the femur with 
moderate knee or hip disability.  A 30 percent evaluation is 
warranted for malunion of the femur with marked knee or hip 
disability.  Under 38 C.F.R. § 4.71a, DC 5261 (2000), a 20 
percent evaluation is warranted if knee extension is limited 
to 15 degrees.  A 30 percent evaluation is warranted if knee 
extension is limited to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2000) (showing that normal extension and flexion of 
the knee is from 0 to 140 degrees).  Knees may also be 
evaluated under 38 C.F.R. § 4.71a, DC 5257 (2000), which 
provides that a 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee, and a 30 percent evaluation is warranted for severe 
recurrent subluxation or lateral instability of the knee. 

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

From February 1987, when the veteran underwent his first VA 
examination, to September 1993, when he filed his claim for 
an increased evaluation, the veteran reported that he had 
pain, grinding, popping and numbness in his left knee.  
During this time period, physicians noted the following 
symptoms: numbness of the left knee (1987); a decreased left 
knee jerk (1987); slight weakness on extension of the knee 
(1987); effusion (1987); tenderness to palpation (1988); 
diminished muscle strength (1988); limitation of motion of 
the left knee (1987, 1988, 1991); pain (1987, 1988, 1991); 
and crepitus (1991).  The veteran's left knee symptoms appear 
to have lessened somewhat following surgery in December 1987, 
when he had metal removed from his left lower extremity.  In 
September 1992, during an outpatient visit, a physician 
indicated that the veteran had chronic, but stable left knee 
pain.  During this time period, physicians consistently 
indicated that the veteran had no instability and left knee 
x-rays consistently disclosed no abnormalities.

In September 1994, the veteran underwent a VA orthopedic 
examination, during which he reported left knee pain and a 
pins and needles sensation.  A physician noted limitation of 
motion of the left knee, well-healed and nontender scars, 
tenderness to pressure and crepitus.  He also noted that the 
veteran had no instability, swelling or deformity and that 
there was no nervous system involvement.  During a VA 
orthopedic examination in October 1995, the veteran reported 
left knee pain, left knee numbness when walking on his heels, 
and an inability to kneel and walk up stairs.  It was noted 
that he had been wearing a knee brace on his left knee for 
the past three months and walked with a moderate left limp.  
A minimal left-sided limp was confirmed during a VA 
examination conducted in March 1996.

In September 1996, the veteran underwent another VA 
examination, during which he reported pain, swelling and 
grinding in his left knee and indicated that, because his 
left knee was worsening, he was planning to seek further 
orthopedic intervention, perhaps an arthroscopy and a pin 
removal.  The VA examiner indicated that the veteran was 
wearing a left knee brace and limped slightly to favor his 
left leg.  He also indicated that the veteran was unable to 
squat to the floor or extend beyond 10 degrees, and had 
flexion to 120 degrees, a very loud grinding noise emanating 
from his left knee when he pivoted, well healed scars that 
extended over the left knee, but which caused tenderness to 
palpation, warmth to palpation, effusion, and noticeable 
crepitus.  Despite the fact that the veteran wore a left knee 
brace, the VA examiner concluded that the veteran had no 
instability of the left knee.  X-rays revealed no evidence of 
arthritis.

By rating decision dated December 1996, the RO granted the 
veteran service connection and assigned him a 10 percent 
evaluation for tender surgical scars of the left leg.  In its 
decision, the RO explained that this disability included the 
left knee scars noted during the September 1996 VA 
examination.  In light of the RO's decision in this regard, 
the Board will not consider these scars in evaluated the 
veteran's left knee disability.

During outpatient treatment visits from 1994 to 1996, the 
veteran reported increased left knee pain.  Physicians noted 
pain, limitation of motion, a varus deformity with patellar 
crepitance, and poor patellar tracking.  They also noted that 
the veteran had no instability.  In October 1994 and February 
1995, physicians diagnosed degenerative joint disease of the 
left knee.  This diagnosis was not based on x-ray evidence.  
In August 1996, a physician indicated that the plan was to 
proceed with a scope of the veteran's knee for debridement 
and a possible lateral release.  A January 1997 VA outpatient 
surgery report reflects that the veteran had recently 
undergone arthroscopic surgery on his left knee.  The 
postoperative diagnosis was Grade I chondromalacia trochlear 
groove.  

In February 1997, the veteran underwent VA spine and 
peripheral nerve examinations, during which he presented with 
a bandaged knee.  He explained that he had undergone 
arthroscopic surgery within the past several weeks.  During 
these examinations, x-rays were conducted that showed mild 
demineralization of the bones in an otherwise unremarkable 
left knee.  The examiners found swelling, limitation of 
motion, a loss of left knee tendon reflexes, tenderness, and 
1+ ankle jerks.  One examiner concluded that there was no 
evidence of chronic or residual polyneuropathy or 
mononeuropathies.  Another examiner attributed these findings 
to severe chondromalacia, which he indicated was related to 
the veteran's traumatic in-service injuries.

During two outpatient treatment visits in 1997, the veteran 
reported that he had decreased pain, an increased range of 
motion and only occasional discomfort since his left knee 
operation.  He indicated that these symptoms intermittently 
required the use of Motrin, 800 milligrams.  He was shown to 
have slight to moderate tenderness on palpation with 
crepitation, 4/5 strength in the quadriceps femoris and 
biceps femoris, and no medial collateral ligament or lateral 
collateral ligament instability.  According to a December 
1997 VA outpatient treatment record, the veteran had left 
patellofemoral pain and was participating in physical therapy 
for quadriceps strengthening.  By January 1998, it was noted 
that the veteran had a normal gait, an ability to heel and 
toe walk without difficulty, and 5/5 strength in all tested 
muscle groups.  

In February 1999, during the most recent VA examination, the 
veteran complained of constant, moderate pain and discomfort 
in the left knee and constant, mild to moderate pain in the 
left femur.  Allegedly, this pain limited his ability to 
exercise, lift, and perform daily activities.  On 
examination, the veteran walked with a slight right limp 
without the aid of a brace or any other device.  Otherwise, 
his posture, gait, station and carriage were normal.  He had 
range of motion of the left knee from 0 to 110 degrees.  He 
complained of deep aching while performing range of motion 
maneuvers and pain when walking on his tiptoes and heels and 
squatting.  There was no extremity atrophy, excess patella 
mobility or lateral, medial, anterior or posterior 
instability, swelling or deformity.  The neurologic portion 
of the examination was normal except for sluggish, but 
symmetrical, knee jerks.  There was no evidence of hip 
arthritis on x-ray, and it was not indicated that the veteran 
had nonunion or malunion of the femur.  The VA examiner 
concluded that the veteran had impaired movement of his left 
knee.

In light of these findings, the Board believes that the 
veteran's left knee disability more nearly approximates the 
20 percent evaluation currently assigned under DCs 5255-5261.  
A higher evaluation is not warranted under DC 5255 as the 
evidence does not show that the veteran has malunion of the 
femur or a marked left knee disability.  With regard to the 
extent of the veteran's left knee disability, the Board notes 
that this disability appears to have improved since 1997, 
when the veteran underwent arthroscopic surgery.  The veteran 
admitted this fact during VA outpatient treatment visits in 
1997, and the medical records support this admission.  From 
1987 to 1997, physicians regularly noted a significant number 
of left knee symptoms exhibited by the veteran.  However, in 
1997, while the veteran's left knee was still healing, 
physicians objectively confirmed only a few of these 
previously noted symptoms: limitation of motion, pain or 
tenderness, crepitation, swelling, and a loss of reflexes.  
Since 1998, physicians have objectively confirmed only two of 
the previously noted symptoms: pain and limitation of motion.  

As previously indicated, although the veteran's disability 
must be reviewed in the context of the entire recorded 
history, the present level of disability is of primary 
concern.  Francisco, 7 Vet. App. at 58.  Thus, even assuming 
the lack of evidence of malunion of the femur is not fatal, 
in light of this holding, the Board is unable to find that 
the veteran currently has a marked left knee disability.  
Medical records dated since 1997 clearly indicate otherwise.  

A higher evaluation is also not warranted under DC 5261 or 
5257 as the evidence does not show that the veteran has left 
knee extension limited to 20 degrees or severe recurrent 
subluxation or lateral instability.  Instead, the evidence 
shows that, from 1987 to 1999, the veteran consistently had 
left knee extension limited to 0 degrees, except in September 
1996, when his left knee extension was limited to 10 degrees.  
The evidence also shows that, despite the fact that the 
veteran occasionally presented to VA examinations wearing a 
brace (which would suggest instability), since 1987, no 
physician has found the veteran to have instability or 
subluxation. 

A higher evaluation is also not warranted pursuant to 38 
C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. 
at 204-205, because the evidence does not establish that the 
veteran has functional loss, other than that which is 
contemplated in the 20 percent evaluation that is currently 
assigned, as a result of pain on use.  Moreover, because the 
record is devoid of evidence of ankylosis of the left knee or 
of an associated impairment of the tibia or fibula, a higher 
evaluation under alternate rating criteria is not warranted.  
See 38 C.F.R. § 4.71a, DCs 5256, 5262 (2000).  Finally, 
absent medical evidence of left knee instability and 
arthritis (which was diagnosed twice in 1994 and 1995, but 
was not confirmed by x-rays), separate evaluations may not be 
assigned pursuant to 23-97 and 9-98.  

In summary, the veteran's left knee disability picture, 
which, in the last two years, has been objectively shown to 
include limitation of motion and pain, more nearly 
approximates a the 20 percent evaluation currently assigned 
under DCs 5255-5261.  Accordingly, the preponderance of the 
evidence is against a higher evaluation for this disability, 
and the veteran's claim for this benefit must be denied.  

IV.  Numbness, Cutaneous Nerve, Left Leg

In April 1987, the RO granted the veteran service connection 
and assigned him a 10 percent evaluation for numbness, 
cutaneous nerve, left leg and knee.  As noted in the 
Introduction decision of this decision, in December 1996, the 
RO recharacterized this disability to include the left leg 
only.  Presently, the veteran is assigned a 10 percent 
evaluation for numbness, cutaneous nerve, left leg, under 38 
C.F.R. § 4.124a, DC 8522.    

Disability related to a neurological condition is ordinarily 
to be evaluated in proportion to the impairment of motor, 
sensory, or mental functions, especially complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc.  In evaluating peripheral nerve injuries 
and the residuals of such, attention should be given to the 
site and character of the injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2000).

Under 38 C.F.R. § 4.124a (2000), neuralgia and neuritis of a 
nerve are to be rated as paralysis of the nerve under the 
appropriate DC.  Under 38 C.F.R. § 4.124a, DC 8522 (2000), 
incomplete paralysis of the superficial peroneal nerve 
warrants a 10 percent evaluation if it is moderate, and a 20 
percent evaluation if it is severe.  A 30 percent evaluation 
is warranted for complete paralysis of the superficial 
peroneal nerve with eversion of the foot weakened.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the evaluation should 
be for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Note preceding DC 8510 (2000) (emphasis added).

In this case, the evidence establishes that the veteran's 
neurological disability causes no more than mild impairment.  
During a VA neurologic examination in September 1994, the 
veteran complained of lower left extremity pain.  He 
indicated that he had no feeling in the front of his left 
knee, a feeling of pins and needles around the left knee, and 
an unreliable sense of touch on the side of his left leg.  
The examiner noted strength of 5/5 in the hamstrings, foot 
dorsiflexors, plantar flexors and foot intrinsics, 
bilaterally, normal muscle tone and bulk, and ankle and 
patellar reflexes of 2, bilaterally.  He indicated that there 
were no tremors or dysmetria in the lower extremities, and 
that the sensory examination was normal, with only touchy 
areas of decreased pinprick around the left thigh scar.  He 
also indicated that gait and balance were normal, Romberg was 
negative and tandem was within normal limits.  Finally, he 
indicated that there was no evidence of central or peripheral 
nervous system involvement.  

In January 1995, during another VA examination, the veteran 
again complained of a feeling of pins and needles around his 
left knee after pressure.  The examiner noted that the 
veteran's left knee was tender to pressure in spots, that 
there was no extremity atrophy, and that when the veteran 
dressed and undressed, he got on and off of the examination 
table normally.  

During a September 1996 VA examination, a VA examiner noted 
marked tenderness to palpation over the distal aspect of the 
veteran's left femur in the medial and lateral regions, and 
marked tenderness over the medial and lateral aspect of the 
left patella.  There was also tenderness to palpation over 
the medial aspect of the left tibial plateau.  Drawer sign, 
Lachmann and McMurray tests were all negative.  

In February 1997, the veteran underwent a VA peripheral 
nerves examination, during which he complained of a loss of 
sensitivity in the left lateral thigh area and the anterior 
part of the left knee.  He also reported intermittent 
variable numbness of the plantar surface of both feet, 
partially relieved with inserts.  On examination, there was 
no sign of muscle atrophy, and muscle strength and tone of 
the legs were normal.  There was patchy loss of cutaneous 
light touch and pin prick sensitivity in the areas of the 
linear scars over the anterolateral surface of the left leg, 
and to a lesser extent, the prepatellar area on the left, but 
there was no distal loss of sensitivity.  Tendon reflexes 
were absent in the left knee, which was also complicated by 
tenderness in that area, and ankle jerks were 1+ and 
symmetric.  The VA examiner diagnosed postoperative cutaneous 
hyposensitivity, left leg, with no evidence of chronic or 
residual polyneuropathy or mononeuropathies.

In January 1998, when the veteran was receiving VA outpatient 
treatment, his gait was noted to be normal and he was able to 
heel and toe walk without difficulty.  In addition, he had 
5/5 strength in all tested muscles, bilaterally, and 
sensation that was intact to light touch.    

During his final VA joints examination in February 1999, the 
veteran complained of left knee and left hip pain.  A 
neurologic evaluation was conducted, the results of which 
disclosed "lower extremity deep and superficial pain, 
position and vibration sense, and muscle strength are 
normal."  Ankle jerks and knee jerks were sluggish but 
symmetrical, and Babinski reflexes were normal.  

The evidence noted above establishes that, as a result of his 
neurological disability, the veteran currently experiences 
decreased knee and ankle jerks and has patchy loss of 
cutaneous light touch and pin prick sensitivity in the areas 
of linear scars over the anterolateral surface of the left 
leg, and to a lesser extent, the prepatellar area on the 
left.  These symptoms, alone, do not constitute moderate 
paralysis of the superficial peroneal nerve.  Physicians have 
consistently found the veteran's gait, muscle tone and leg 
strength to be normal.  They have also found that there is no 
evidence of central or peripheral nervous system involvement 
or chronic or residual polyneuropathy or mononeuropathies. 

The veteran has submitted evidence that his neurological 
disability causes decreased knee and ankle jerks and a loss 
of light touch and pin prick sensitivity.  As he has not 
produced evidence establishing that he has severe incomplete 
paralysis of the superficial peroneal nerve, he has not met 
the criteria for an evaluation in excess of 20 percent.  The 
preponderance of the evidence is against the veteran's claim; 
therefore, it must be denied.

V.  Conclusion

The Board has evaluated all of the aforementioned 
disabilities pursuant to schedular criteria.  The evidence of 
record in this case does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board notes 
that the veteran is employed and has not asserted that any 
one of the disabilities noted above markedly interferes with 
his performance of such work.  Moreover, the record does not 
reflect that the veteran has sought frequent outpatient 
treatment or hospital care for any one of the noted 
disabilities.  Accordingly, the Board concludes that the 
evidence does not satisfy criteria for submission for 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 30 percent for PTSD is denied.

An evaluation in excess of 20 percent for fractures, dorsal 
spine, is denied.

An evaluation in excess of 20 percent for limitation of 
motion, left knee, residual of left femur fracture, is 
denied.

An evaluation in excess of 10 percent for numbness, cutaneous 
nerve, left leg, is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

